In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00314-CR
      ___________________________

CHARLES CLEVELAND NOWDEN, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 297th District Court
          Tarrant County, Texas
        Trial Court No. 1182411D


   Before Bassel, Womack, and Wallach, JJ.
     Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      Appellant has moved to dismiss his appeal. Because we have not yet decided

this case, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f). Accordingly, we deny as moot counsel’s pending motion to withdraw.

                                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 10, 2020




                                        2